Citation Nr: 1535686	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a cervical spine fracture with arthritis.

2.  Entitlement to a compensable evaluation for chronic right mastoiditis with ossicular prosthesis.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1995.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of the Veteran's paper claims file and an electronic file.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2013.  A transcript of this hearing is associated with the electronic claims file.

At his October 2013 Travel Board hearing, the Veteran indicated he recently had bells palsy and vertigo with headaches and nausea, which he believed were related to his service-connected chronic right mastoiditis with ossicular prosthesis.  As it is unclear whether the Veteran wishes to file claims with respect to these issues, the Board finds the Agency of Original Jurisdiction (AOJ) must contact the Veteran and clarify his intentions.  If he wishes to file these claims, the AOJ must take appropriate action as the Board does not have jurisdiction over these issues in the first instance.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an initial compensable rating for a cervical spine fracture with arthritis (cervical spine disability) and entitlement to an initial compensable rating for chronic right mastoiditis with ossicular prosthesis (right ear disability) are addressed in the REMAND portion of the decision below.

FINDINGS OF FACT

1.  Throughout the course of this appeal, the evidence of record demonstrates that the Veteran's bilateral hearing loss has been manifested by no more than Level II hearing acuity bilaterally.

2.  Throughout the course of this appeal, the puretone threshold averages for the right ear and left ears were, at worst, 44 and 34, respectively, and his speech recognition scores were, at worst, 88 percent bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.85, DC 6100, Tables VI, VIA, and VII, 4.86(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's March 2012 letter to the Veteran satisfied the duty to notify provisions.  This correspondence advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  It also informed the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the March 2013 statement of the case lists the applicable rating criteria which are directly relevant to the Veteran's claim for a compensable disability evaluation for bilateral hearing loss.  See 38 C.F.R. § 19.29(b) (2014).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the April 2012 and January 2013 examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the claimed disability.  Id.  Moreover, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2013.

The Board finds that the content requirements of the notice VA is to provide have been met there, and there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Historically, in a June 2008 rating decision, the RO denied service connection for left ear hearing loss and granted service connection for right ear hearing loss, assigning a noncompensable evaluation.  The Veteran did not file a timely appeal with regard to that decision, and it became final.  On December 14, 2011, the RO received the Veteran's claim for a compensable rating for his service-connected right ear hearing loss and for entitlement to service connection for left ear hearing loss.  A March 2013 rating decision granted the Veteran's claim for service connection for left ear hearing loss and assigned a noncompensable evaluation for the Veteran's now service-connected bilateral hearing loss.  When service connection for bilateral hearing loss is in effect, absent an exceptional pattern of hearing impairment, VA regulations do not allow ratings for each ear on a separate basis, and therefore, the Veteran's separate ear disabilities have been combined as one disability of bilateral hearing loss and are rated together.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent disabling based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I, for mild hearing loss, to Level XI, for profound deafness.  38 C.F.R. § 4.85.

At an April 2012 VA audiology examination, the Veteran reported difficulty hearing in both ears and that his hearing loss caused communication problems.  Pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
35
45
LEFT
15
25
40
35
35

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 43.75 decibels (rounded up to 44 decibels) for the right ear and 33.75 decibels (rounded up to 34 decibels) in the left ear.  Speech recognition ability was 92 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed bilateral hearing loss.

Applying the above results from the April 2012 VA examination report to the Rating Schedule shows Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

At a January 2013 VA audiology examination, the Veteran reported difficulty hearing.  Pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
20
35
LEFT
10
20
40
25
35

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 33.75 decibels (rounded up to 34 decibels) for the right ear and 30 decibels in the left ear.  Speech recognition ability was 88 percent bilaterally, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed bilateral hearing loss and significant changes in bilateral hearing thresholds during service.

Applying the above results from the January 2013 VA examination report to the Rating Schedule shows Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

At an October 2013 private audiology examination, the Veteran reported that he had difficulty hearing normal conversational speech, especially when background noise was present.  The results of the audiologic evaluation from this examination are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  Kelly, 7 Vet. App. at 474.

In October 2013, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
25
40
LEFT
10
25
35
30
35

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 38.75 decibels (rounded up to 39 decibels) for the right ear and 31.25 decibels (rounded up to 32 decibels) in the left ear.  Speech recognition ability was 100 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word lists.  The examiner, a state licensed audiologist, diagnosed bilateral hearing loss.

Applying the above results from the October 2013 private audiology examination report to the Rating Schedule demonstrates Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  When the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  Id.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Based on the findings of the April 2012, January 2013, and October2013 audiology examinations, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id.

At his October 2013 Board hearing, the Veteran discussed the functional effects his bilateral hearing loss has had on his activities of daily living, as well as his social and occupational functioning, indicating that he has had difficulty hearing his wife while driving and difficulty hearing when there was background noise, particularly in crowds.  He also reported more trouble hearing out of his right ear than his left.

The Board has considered the Veteran's lay statements regarding his service-connected bilateral hearing loss and finds that he is competent to testify as to the symptoms he experiences, including difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, as a lay person, his statements are not competent evidence to identify a specific level of disability relating his bilateral hearing loss to the appropriate rating criteria, as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).  As noted above, the rating of hearing loss disability involes the mechanical application of the Rating Schedule to findings of controlled audiometry, which in this case results in a noncompensable evaluation.  Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question the application of the Rating Schedule in the current claim.

Based on the foregoing discussion, the evidence of record shows no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss varied to such an extent that a compensable evaluation would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has alco considered whether this matter should be referred for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014).  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Board has considered the functional impact of the Veteran's bilateral hearing loss, specifically his lay statements concerning his difficulty hearing, particularly when there is background noise.  The Board also considered the October 2013 private audiologist's recommendation that the Veteran be reevaluated annually to monitor for further hearing loss, consider a hearing aid evaluation to assist communication, and use hearing protection in noisy areas.  Considering the medical and lay evidence of record, the Board finds that assigned noncompensable evaluation for bilateral hearing loss reasonably describes the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also Thun, 22 Vet. App. at 115.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, in reaching this decision the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is required prior to adjudicating the Veteran's claims for increased ratings for his service-connected cervical spine disability and right ear disability.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This duty also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of a veteran's disability, a VA examination must be conducted).

Right Ear Disability

Although the Veteran submitted a private October 2013 audiology examination report, this report only evaluated the Veteran's hearing loss, and did not provide a comprehensive evaluation of his service-connected right ear disability.  The most recent examination that does provide a thorough evaluation is dated April 2012.  Since then, the Veteran has continued to assert that his right ear disability is worse than currently rated.

Therefore, the RO must schedule the Veteran for the appropriate VA examination to assess the current severity of his right ear disability.  The examiner must complete the Disability Benefits Questionnaire specific to "Ear Conditions (including Vestibular and Infectious Conditions)."  As noted in the introduction, the Veteran indicated at his October 2013 hearing before the Board that he has bells palsy and vertigo with nausea and headaches, which he believed were related to the surgery he underwent for his right ear disability.  Therefore, the examiner must consider and discuss any symptoms the Veteran has experienced which may be associated with his right ear disability, to include, if applicable, bells palsy and vertigo with nausea and headaches.

Cervical Spine Disability

The Veteran last underwent a VA spine examination in May 2012, over three years ago.  At his October 2013 Travel Board hearing, the Veteran's testimony suggested his cervical spine disability was worse than when it was last examined.  As the May 2012 examination is too remote for rating purposes, and as the evidence reflects that the Veteran's disability has worsened since then, a remand is required to afford the Veteran a VA examination to evaluate the current severity of his cervical spine disability.

The Board also observes that at the Veteran's October 2013 Travel Board hearing, the Veteran's attorney indicated there was a private spine examination scheduled for November 2013, and that a copy of that examination report would be submitted for the Board's consideration.  To date, the Board has not yet received a copy of this report and there is no indication as to whether the examination actually took place.  If the Veteran and his representative are in possession of this examination report, or any other relevant medical treatment records, they are encouraged to submit them while the claim is in remand status.

Finally, on remand the RO must also obtain any outstanding VA medical records and assist the Veteran in obtaining any identified private treatment records relating to his claimed disabilities.  See 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include a November 2013 private spine examination.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain any outstanding VA medical treatment records.

Any records obtained must be associated with the record before the Board.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, or determines that further efforts to obtain them would be futile, the RO must notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an adequate opportunity to respond.

2.  Once the foregoing development has been accomplished to the extent possible, and any records received have been associated with the claims file, the Veteran must be scheduled for a VA examination to determine the current severity and manifestations of his service-connected cervical spine disability.  The physical claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include x-rays.  All pertinent symptomatology and findings should be reported in detail.

The examiner must record the presence or absence of muscle spams, localized tenderness, or guarding, and must note whether any of these symptoms are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner must also conduct full range of motion studies on the Veteran's cervical spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

Then, after reviewing the Veteran's lay statements regarding his current symptoms and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairment, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the Veteran's cervical spine disability.

Finally, the examiner must consider and discuss the Veteran's lay statements and must provide an opinion on the effect the Veteran's cervical spine disability has on his activities of daily living and occupational functioning.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must also be afforded a VA examination by a physician with the appropriate expertise to determine the current severity and manifestations of his service-connected right ear disability.  The physical claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include an audiological examination.  All pertinent symptomatology and findings should be reported in detail, to include any additional disabilities which may be related to the Veteran's right ear disability.

The RO must ensure that all information required for rating purposes is provided by the examiner.  The examiner must be provided a copy of the rating criteria for diseases of the ear to assist in preparing a report and the examiner must fill out the Disability Benefits Questionnaire for Ear Conditions (including Vestibular and Infectious Conditions) in conjunction with the physical examination.  The examiner must provide an opinion on the effect the Veteran's right ear disability has on his activities of daily living and occupational functioning.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand and that they are adequate for rating purposes.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


